Citation Nr: 1211024	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an intiial rating in excess of 10 percent for service-connected residuals of back injury.

2. Entitlement to a rating in excess of 10 percent for service-connected right shoulder strain.

3. Entitlement to a rating in excess of 10 percent for service-connected right patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.   He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2009, the Veteran testified at a personal hearing before a Decision Review Officer, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to obtain outstanding VA treatment records and to schedule another VA orthopedic examination.

Regrettably the Board has determined that a remand is necessary in this case. 
Specifically, the Board notes that the most recent VA treatment record and VA examination are dated in October 2009, over two years ago.  The Informal Hearing Presentation submitted to the Board in February 2011 indicates that the Veteran receives regular injections for his disorders.  While the treatment evidence and most recent VA examination report reference the Veteran's receipt of injections, the February 2011 submission indicates that the Veteran has continued to receive treatment including "regular" injections.  Thus, the Board determines that there are likely outstanding, relevant VA treatment records in the claims file.  

Additionally, the Board determines that another VA orthopedic examination should be performed to assess the current nature and severity of his service-connected back, right shoulder,  and right knee disabilities.  The examination should include musculoskeletal examination, as well as neurological examination, so that the most recent and complete picture of the Veteran's disability is available.  

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran dated from October 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of the Veteran's service-connected back, right shoulder, and right knee disabilities.  The examination should include all appropriate testing, to include range of motion measurements using a goniometer.  Motor and sensory neurological examination should be performed as well.  If any neurological disorder is found, the examiner should state whether the disorder is at least as likely as not related to his service-connected back, right shoulder, or right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).









_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


